ee Case 1:21-mj-00324-RMM Document5 Filed 03/23/21 Page 1 of 1

AO 442 (Rey. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

 

V. ) Case: 1:21-mj-00324
Sara Carpenter (AKA: None) ) Assigned To : Meriweather, Robin M.

) Assign. Date : 03/18/2021

Description: Complaint w/ Arrest Warrant
)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Sara C arpenter
who is accused of an offense or violation based on the following document filed with the court:

NM Complaint
O Order of the Court

O Indictment O Superseding Indictment © Information © Superseding Information

QO Probation Violation Petition C1 Supervised Release Violation Petition Violation Notice

This offense is briefly described as follows:
18 U.S.C. § 1752(a)(1) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without

Lawful Authority;
18 U.S.C. § 1752(a)(2) - Disorderly or Disruptive Conduct in a Restricted Building or Grounds;

40 U.S.C. § 5104(e)(2) - Violent Entry and Disorderly Conduct on Capitol Grounds.

 

goss 2021.03.18
bo 9395-04 -04'00'
Pee 03/18/2021 ; Issuing officer’s signature pee

Robin M. Meriweather U.S. Magistrate Judge

Printed name and title

City and state: Washington, D.C.

 

Return

 

 

, and the person was arrested on (date)

 

This warrant was received on (date) 3 \22 | 222

 

 

 

 

 

at (city and state) : : Ree
3lar|oce mest OO
Date: sles ooo iste Arresting officer’s signature

PSvees we NNaceer S Wena

Printed name and title

 

 

 
